WOODLEY, Judge.
This is an appeal from a conviction for felony swindling, appellant having been found guilty by a jury and assessed a term of 8 years.
The conviction was affirmed by this Court. Howevér, the Supreme Court of the United States granted certiorari; reversed the judgment of the Court of Criminal Appeals with costs, and remanded the cause to this Court for further proceedings not inconsistent with its opinion. (Estes v. State of Texas, 381 U.S. 532, 85 S.Ct. 1628, 14 L.Ed.2d 543.)
The opinion of the Supreme Court requires that appellant’s motion to reverse and remand this cause be granted.
Our prior opinions are withdrawn and the judgment of the trial court is reversed and the cause remanded.